McLaughlin, J. (dissenting):
I am unable to concur in the opinion of Mr. Justice Scott that the judgment here appealed from should be reversed. Unlike the tracks of a street railway, which occupy a part of the public highway, or the tracks of a steam railway, which are necessarily provided with public crossings, defendant’s tracks are adapted and maintained solely and exclusively for the operation of its trains, and this must have been known by decedent. When a car enters the station, it runs close to the edge of the passenger platform, which is some three or four feet above the level of the tracks. The fact is undisputed that immediately preceding the accident the decedent left a position of safety on the platform, leaned over its edge, and placed a por*760tion of her body directly in front of an incoming train. This was a negligent act upon her part, which I think prevents a recovery. She had no more right to place herself in this position than she would to have stood upon the tracks. Nor was the defendant bound to anticipate, having provided a safe place on the platform for passengers, that they would leave it for a dangerous one. (Woodard v. N. Y., L. E. & W. R. R. Co., 106 N. Y. 369; Paige v. N. Y. C. & H. R. R. R. Co., 111 App. Div. 828; Knapp v. Metropolitan St. R. Co., 103 id. 252.)
The judgment appealed from should be affirmed.
Ingraham, P. J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.